Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending in this application.
Election/Restrictions
Applicant’s election with traverse the compounds of Formula (I) and a species within Formula (I) in the reply filed on 02/22/2022 is acknowledged.  Note that the modified Restriction Requirement dated 11/23/2021 was an election between a. Formula (I), b. Formula (II) and c. compounds of claim 3.  The modified Restriction Requirement is a species election. Applicants have elected compounds of Formula (I) that includes claims 1-2 and 17 that are withdrawn by applicants in the claim set submitted 02/22/2022.  Since claims 1, 2 and 17 are part of the elected invention, the examiner will examine claims 1-2 and 17 that are drawn to Formula (I).  

Claims 4-16 and 18 that are drawn to a method of synthesizing compound of Formula (I) would be rejoined once the compounds of Formula (I) are found allowable. Note that If applicants delete compounds of Formula (II) from claim 3, the examiner is willing to rejoin claim 3 compounds drawn to Formula (I) with the elected invention.

    PNG
    media_image1.png
    274
    722
    media_image1.png
    Greyscale

The traversal is on the ground(s) that the examination of all claims would not require an additional burden of search.  The examiner disagrees with applicant’s argument.  First, the chemical structures of compounds of Formula (I) and Formula (II) are different one from the other. As pointed out in previous Restriction Requirement, a species election is required because applicant’s invention is very broad.   Furthermore coexamination of each of the additional group would require search of subclasses unnecessary for the examination of the elected claims and also a separate chemical abstract search using a commercially available database. Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

The examiner attempted to search the elected species within compounds of Formula (I), but there are no species in the specification with n = 1 (i.e. R1 = CH2). Applicants did not point out for any species with R1 = CH2.   

    PNG
    media_image2.png
    178
    333
    media_image2.png
    Greyscale

The examiner searched applicant’s invention and stopped when a prior art was found.  The examiner recommends that applicants narrow down at least one of the definitions of R1, R2, A and R8.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action.  Applicants have to amend the definition of R1 in claim 1 e.g. n is 0 have to be deleted and also delete Formula (II) from claims 1 and 2. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. EP430244 A1.  Cited reference discloses the following 2 compounds that are the same as applicants.

    PNG
    media_image3.png
    413
    674
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    129
    686
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    270
    588
    media_image5.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 01/07/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
	 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 8, 2022